Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2021 has been entered.

Response to Arguments
Applicant's arguments filed 01 September 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the thick optical filter of Branda can replace the optical filter of Woolaway to filter the incident light.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., optical filters in Branda are for 300-900nm, mostly visible and definitely not MWIR and LWIR) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Although the filter of Fukuda is in the middle but one ordinary in the art can just use the microlens and waveguide of Fukuda to replace the optical component of Woolaway and Branda and still use the optical filter of Branda.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolaway et al. (US 7,750,301) in view of Branda et al. (US 2015/0109651) in view of Fukuda et al. (US 2015/0271425).
Regarding claim 1, Woolaway discloses an integrated microbolometer, comprising: a substrate; an infrared absorbing layer disposed on a surface of the substrate; a thick optical filter component disposed optically adjacent the infrared absorbing layer; and an optical component having an input and an output, adapted to focus and guide an incident light at the input to the thick optical filter component (figs 1-9 and cols. 9-10, where the optical filter 740 allows light to pass through or not and the light that are passed through is implicitly absorbed in the next layer).
Woolaway does not explicitly disclose the thick optical filter component having a thickness between 8 microns and 150 microns.
In the same field of endeavor, Branda discloses a thick optical filter component having a thickness between 8 microns and 150 microns (par. 91) and an optical component having an input and an output, adapted to focus and guide an incident light at the input to the thick optical filter component which is disposed of at the output of the optical component (figs. 5, 6, pars. 4, 19, 77-79, 91-94, where the optical component 20 receives the light 22 (i.e. input) and output it to the thick optical filter component 14).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Woolaway to include the teachings of Branda in order to transitioning between one state to another and to allow certain wavelengths to pass through (Branda, pars. 4, 19, 91).
Woolaway and Branda does not explicitly disclose wherein the optical component comprises a microlens and a waveguide.
In the same field of endeavor, Fukuda discloses wherein the optical component comprises a microlens and a waveguide (par. 85; fig. 14B).

Regarding claim 3, see teachings of claim 1.  Branda further discloses wherein the thick optical filter includes a wavelength filter (par. 93).
Regarding claim 4, see teachings of claim 1.  Woolaway further discloses wherein the optical component and the thick optical filter component are integrated in the microbolometer via a direct fabrication process (figs. 1-9).
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claims 1.

Claim(s) 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolaway and Branda and Fukuda, and further in view of Vorovitchik et al. (US 2012/0307128).
Regarding claim 2, see teachings of claim 1.  Woolaway and Branda and Fukuda does not explicitly disclose wherein the thick optical filter component includes a polarization filter.
In the same field of endeavor, Vorovitchik discloses wherein the thick optical filter component includes a polarization filter (figs. 1, 3; par. 12).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Woolaway and Branda and 
Regarding claim 5, see teachings of claim 1.  Woolaway and Branda and Fukuda does not explicitly disclose wherein the thick optical filter includes a wavelength filter and a polarization filter.
In the same field of endeavor, Vorovitchik discloses wherein the thick optical filter includes a wavelength filter and a polarization filter. (figs. 1, 3; par. 12).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Woolaway and Branda and Fukuda to include the teachings of Vorovitchik in order to analyze the light (Vorovitchik, par. 12).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claims 5.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486